DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final, first Office action on the merits. 
Claims 1-21 are pending.

Drawings
The Drawings filed on 3 December 2019 have been acknowledged. 

Specification
The specification have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner finds the title of the invention, “IMAGE-BASED INPUT ASSISTANCE”, does not sufficiently describe the current scope of the claims. The examiner suggests applicant amend the title of the invention to incorporate aspects of the information data from the searches and the generation of a reference dataset. Appropriate action is required. Further, the examiner notes MPEP 606 explicitly states “where the title is not descriptive of the invention claimed, the examiner should require the substitution of a new title that is clearly informative value in indexing, classifying, searching, etc. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a)”.

Applicant is reminded of the proper content of an abstract of the disclosure. The abstract of the disclosure is objected to because the abstract merely repeats information disclosed within the claim language. The form and legal phraseology often used in patent claims should be avoided. A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-21 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Step 1
The computing device, as claimed in claim 11, is directed to a machine. The method, as claimed in claim 1, is directed to a process. The non-transitory computer-readable storage medium, as claimed in claim 17, is directed to an article of manufacture. 

Step 2A
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention is directed to (e.g. sets forth or describes) an abstract idea. The claim limitations are directed to collecting and analyzing image data. Specifically, claims 1, 11, and 17, each directs itself to the abstract idea of: 

Claim 1:
“obtaining, using one or more computing devices, an input image containing an object; conducting, using the one or more computing devices, a search of an image database based, at least in part, on the input image to search for one or more images containing the object; obtaining, using the one or more computing devices, information data of the one or more searched images from the image database; and generating, using the one or more computing devices, a reference dataset for the object based, at least in part, on the information data, the reference dataset including at least some of the information data”

Claim 11:
“obtaining an input image containing an object; transmitting the input image to a server; receiving, from the server, information data of one or more searched images containing the object; and generating a reference dataset for the object based, at least in part, on the information data, wherein the reference dataset includes at least some of the information data.”

Claim 17:
“obtaining an input image containing an object; obtaining information data of one or more images containing the object, the one or more images being searched from an image database based on the input image; and generating a reference dataset for the object based, at least in part, on the information data, wherein the reference dataset includes at least some of the information data.”

Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”. When considering the 2019 PEG, the claims recite an 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claim 1 includes additional elements such as computing devices, claim 11 includes additional elements such as a server, memory and processor, and claim 17 includes additional elements such as a computing device. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. Specifying that the abstract idea collecting and analyzing data, using the above-mentioned additional elements, merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then 
Even when considered as an ordered combination, the additional elements of claims 1, 11, and 17 do not add anything that is not already present when they considered individually. When viewed as a whole, claims 1, 11, and 17 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B, there are no meaningful limitations in claims 1, 11, and 17 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, claims 1, 11, and 17 are ineligible. 
Dependent claims 2-10, 12-16, and 18-21 do not aid in the eligibility of the respective independent claims. 

Claim 3 further specifies comparing feature data of the images. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Claim 4 further defines the feature data as vectors. This can be described as insignificant extra solution activity, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Claim 5 further specifies the information data. This can be described as insignificant extra solution activity, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Claim 6 further specifies filtering data. This can be described as insignificant extra solution activity, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Claim 7 further specifies generating a reference dataset in a tree form. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper, and does not aid in the eligibility and/or patentability of the respective independent claims.   

Claim 9 further specifies provides suggested tags. This can be described as insignificant extra solution activity, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Claim 10 further specifies receiving user input and providing information related to the user input. This can be described as insignificant extra solution activity, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Claim 12 further specifies the information data. This can be described as insignificant extra solution activity, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Claim 13 further specifies generating a reference dataset in a tree form. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Claim 14 further defines the reference dataset. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper, and does not aid in the eligibility and/or patentability of the respective independent claims.   

Claim 16 further specifies receiving user input and providing information related to the user input. This can be described as insignificant extra solution activity, and does not aid in the eligibility and/or patentability of the respective independent claims.   
 Claim 18 further specifies generating a reference dataset in a tree form. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Claim 19 further defines the reference dataset. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Claim 20 further specifies providing suggested text. This can be described as insignificant extra solution activity, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Claim 21 further specifies receiving user input and providing information related to the user input. This can be described as insignificant extra solution activity, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Thus, dependent claims 2-10, 12-16, and 18-21 are also ineligible. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication, US 20120269436, to Thomas Mensink et al, hereinafter “Mensink”.

Regarding claim 1, Mensink teaches a method (Mensink, ¶ [0016], teaches FIG. 2 is a flow diagram illustrating a method for predicting labels for images in accordance with another aspect of the exemplary embodiment) comprising: obtaining, using one or more computing devices, an input image containing an object (At least Mensink, FIG. 4, an interactive image); conducting, using the one or more computing devices, a search of an image database based, at least in part, on the input image to search for one or more images containing the object (Mensink, ¶ ; obtaining, using the one or more computing devices, information data of the one or more searched images from the image database (Mensink, ¶ [0050-0051], teaches with reference now to FIG. 2, a method for image label prediction is illustrated. The method begins at S100. At S102, a set 12 of manually-labeled training images is provided, each image having at least one manually-assigned label from a finite set of labels. In the case where the labels are attribute labels, a mapping between each class label of a set of class labels and a respective configuration of attribute labels is also input); and generating, using the one or more computing devices, a reference dataset for the object based, at least in part, on the information data, the reference dataset including at least some of the information data (Mensink, ¶ [0063-0064], teaches the label predictions are thus based on the feature-based predictions of the classifier, modified by the user's assigned values, if any and/or any preassigned label values, which are propagated through the structured model to other labels via the predictive correlations. At S128, the image is labeled, e.g., with one or more of the most probable labels computed at S126, with predictions over all labels. In the case of attribute labels, the image is labeled with a class which is based on the combination of predicted values for the attribute labels. In the case of attribute labeling, the predicted class can be a class which is unseen in the training set).  

Regarding claim 2, Mensink teaches the claimed invention substantially as claimed, and Mensink further teaches the conducting of the search includes: extracting, from the input image, feature data relating to the object (Mensink, ¶ [0036], teaches the classifier is fed with the training image label and a feature representation based on features extracted from the image); and determining the one or more images based, at least in part, on the extracted feature data relating to the object (Mensink, ¶ [0036], teaches on a new image, the classifier outputs a feature function which, for each label, indicates whether that label is true (e.g., as a binary value or a probability). In other embodiments, the feature representation extracted from the image may be used directly as the feature function. For example, a Fisher vector may be generated from features extracted from the image in which each value of the vector is associated with a visual word corresponding to one of the labels).  

Regarding claim 3, Mensink teaches the claimed invention substantially as claimed, and Mensink further teaches the determining includes comparing the feature data relating to the object with feature data of each of a plurality of images stored in the image database to determine the one or more images, wherein the difference between the feature data relating to the object and the feature data of the each of the one or more determined images is within a predetermined value (Mensink, ¶ [0039-0040], teaches the conditional information not only reflects cases where one label follows another but also reflects how good a predictor a label in a first group is of the image not being labeled with a label from a second group. Thus for .  

Regarding claim 4, Mensink teaches the claimed invention substantially as claimed, and Mensink further teaches the feature data relating to the object includes one or more feature vectors (Mensink, ¶ [0052-0053], teaches features are extracted from each of the training images based on the visual content of the image and a feature representation is generated based on the extracted features (e.g., in the form of a features vector) … At S106, the feature representations of the training images and their respective labels may be use to train a classifier system 40. This step is optional. In other embodiments, the features vector (such as a Fisher vector) is used as a feature function of the image and is used directly as label predictions for each of the images).  

Regarding claim 5, Mensink teaches the claimed invention substantially as claimed, and Mensink further teaches the information data includes at least one of a title, a detailed description, a category and a brand relating to the one or more images (Mensink, ¶ [0033], teaches the labels are drawn from a predefined set of labels (an “annotation vocabulary”), which may correspond to a set of visual categories, such as landscape, frees, rocks, sky, male, female, single person, no person, animal, and the like. In the exemplary embodiment, there are a large number of such categories, such as at least fifty categories. The training images are each manually labeled with one or more labels drawn from the set of labels).  

Regarding claim 6, Mensink teaches the claimed invention substantially as claimed, and Mensink further teaches 122871-5003-US26filtering, using the one or more computing devices, the information data based on a predetermined list (Mensink, ¶ [0030], teaches the term predictions (image labels/attribute labels) can be used in tools for clustering, classification, retrieval and visualization and find application, for example, in multimedia content management systems, stock photography database indexing, and for exploration such as exploring images on photo-sharing websites), wherein the generating of the reference dataset is based, at least in part, on the filtered information data (Mensink, ¶ [0075], teaches the feature vectors of an image are assigned to clusters. For example, a visual vocabulary is previously obtained by clustering low-level features extracted from training images, using for instance K-means. Each patch vector is then assigned to a nearest cluster and a histogram of the assignments can be generated).  

Regarding claim 7, Mensink teaches the claimed invention substantially as claimed, and Mensink further teaches the generating of the reference dataset includes constructing at least one tree data structure for the at least some of the information data (Mensink, ¶ [0075], teaches one or more structured models are generated, based on the labels 14 and on either the image features or the classifier output. This includes computing a graph structure based on the maximum spanning tree over a fully connected graph over the label variables with edge weights given by the mutual information between the label variables. The graph contains node potentials, which are a weighted sum of the image features or image classifier scores, and edge potentials of the tree-structured conditional model, which are scalar values. The parameters are then computed by log-likelihood maximization. At S108, one or more structured models are generated, based on the labels and the classifier output. This includes computing the maximum spanning tree over a fully connected graph over the label variables with edge weights given by the mutual information between the label variables).  

Regarding claim 8, Mensink teaches the claimed invention substantially as claimed, and Mensink further teaches the reference dataset includes at least one title data for suggesting a title of the object(Mensink, ¶ [0103], teaches the clustering aims to associate labels in a group, based on the co-occurrence of their states in the training set) and at least one detailed description data for suggesting a detailed description of the object (Mensink, ¶ [0042], teaches through inference in the graphical model 44, the system fuses the information from the image content and the .  

Regarding claim 9, Mensink teaches the claimed invention substantially as claimed, and Mensink further teaches providing, using the one or more computing devices, a suggested text relating to the object based, at least in part, on the reference dataset (Mensink, ¶ [0047], teaches the interface shows the image to be labeled and may also display the set of labels predicted by the classifier, optionally updated to reflect the user's responses to a set of queries. The user clicks on a selection or otherwise indicates his response to each of the queries that are presented in turn, thereby assigning values to a subset (fewer than all) of the labels).  

Regarding claim 10, Mensink teaches the claimed invention substantially as claimed, and Mensink further teaches receiving, using the one or more computing devices, a user input relating to the object (Mensink, ¶ [0042], teaches structured models are able to transfer the user input for one image label to more accurate predictions on other image labels); and providing, using the one or more computing devices, at least one candidate text relating to the user input based, at least in part, on the reference dataset  (Mensink, ¶ [0118], teaches the user interaction, in the .  

Regarding claim 11, Mensink teaches a computing device comprising: at least one processor; and at least one memory storing instructions (Mensink, ¶ [0012], teaches instructions are provided in memory for generating feature-based predictions for values of labels in the set of labels based on features extracted from the image and for predicting a value for at least one label from the set of labels for the image based on the feature-based label predictions and predictive correlations of the structured model. The predicted value for the at least one label may also be based on an assigned value for at least one other label from the set of labels received for the image. A processor executes the instructions) that, when executed by the at least one processor, cause the at least one processor to perform operations comprising: obtaining an input image containing an object (At least Mensink, FIG. 4, an interactive image); transmitting the input image to a server (Mensink, ¶ [0041], teaches the exemplary system includes instructions stored in memory for performing the exemplary method. The system can operate in one or both of a fully automatic image annotation mode (using instructions) and an interactive mode (using instructions). In the fully automated mode, the system operates to predict labels for one or more images without user interaction. In the interactive mode, the trained system operates to predict labels for a set of images where a user is asked to confirm or reject some of the image labels, e.g., via GUI. Predictions for further labels are then conditioned on the user's ; receiving, from the server, information data of one or more searched images containing the object (Mensink, ¶ [0047], teaches the interface shows the image to be labeled and may also display the set of labels predicted by the classifier, optionally updated to reflect the user's responses to a set of queries. The user clicks on a selection or otherwise indicates his response to each of the queries that are presented in turn, thereby assigning values to a subset (fewer than all) of the labels. Mensink, ¶ [0050-0051], teaches with reference now to FIG. 2, a method for image label prediction is illustrated. The method begins at S100. At S102, a set 12 of manually-labeled training images is provided, each image having at least one manually-assigned label from a finite set of labels. In the case where the labels are attribute labels, a mapping between each class label of a set of class labels and a respective configuration of attribute labels is also input); and generating a reference dataset for the object based, at least in part, on the information data, 122871-5003-US27wherein the reference dataset includes at least some of the information data (Mensink, ¶ [0063-0064], teaches the label predictions are thus based on the feature-based predictions of the classifier, modified by the user's assigned values, if any and/or any preassigned label values, which are propagated through the structured model to other labels via the predictive correlations. At S128, the image is labeled, e.g., with one or more of the most probable labels computed at S126, with predictions over all labels. In the case of attribute labels, the image is labeled with a class which is based on the combination of predicted values for the attribute labels. In the case of attribute labeling, the predicted class can be a class which is unseen in the training set).  

Regarding claim 12, Mensink teaches the claimed invention substantially as claimed, and Mensink further teaches the received information data includes at least one of a title, a detailed description, a category and a brand relating to the one or more images (Mensink, ¶ [0033], teaches the labels are drawn from a predefined set of labels (an “annotation vocabulary”), which may correspond to a set of visual categories, such as landscape, frees, rocks, sky, male, female, single person, no person, animal, and the like. In the exemplary embodiment, there are a large number of such categories, such as at least fifty categories. The training images are each manually labeled with one or more labels drawn from the set of labels).  

Regarding claim 13, Mensink teaches the claimed invention substantially as claimed, and Mensink further teaches the generating of the reference dataset includes constructing at least one tree data structure for the at least some of the information data (Mensink, ¶ [0075], teaches one or more structured models are generated, based on the labels 14 and on either the image features or the classifier output. This includes computing a graph structure based on the maximum spanning tree over a fully connected graph over the label variables with edge weights given by the mutual information between the label variables. The graph contains node potentials, which are a weighted sum of the image features or image classifier scores, and edge potentials of the tree-structured conditional model, which are scalar values. The parameters are then computed by log-likelihood maximization. At S108, one or more structured models are generated, based on the labels and the classifier output. This includes computing the maximum spanning tree over a fully connected graph over the .  

Regarding claim 14, Mensink teaches the claimed invention substantially as claimed, and Mensink further teaches the reference dataset includes at least one title data for suggesting a title of the object (Mensink, ¶ [0103], teaches the clustering aims to associate labels in a group, based on the co-occurrence of their states in the training set) and at least one detailed description data for suggesting a detailed description of the object (Mensink, ¶ [0042], teaches through inference in the graphical model 44, the system fuses the information from the image content and the user responses, and is able to identify labels that are highly informative, once provided with some information by the user. Mensink, ¶ [0152], teaches any informative question will at least rule out one of the possible classes, and thus at most C−1 attributes need to be set by the user for the class to be known with certainty. Of course, as with label elicitation, the aim is to limit the number of attributes elicited from the user, while ensuring an acceptable probability of correctly identifying the class).  

Regarding claim 15, Mensink teaches the claimed invention substantially as claimed, and Mensink further teaches the operations further comprise: providing a suggested text relating to the object based, at least in part, on the reference dataset (Mensink, ¶ [0047], teaches the interface shows the image to be labeled and may also display the set of labels predicted by the classifier, optionally updated to reflect the user's responses to a set of queries. The user clicks on a selection or .  

Regarding claim 16, Mensink teaches the claimed invention substantially as claimed, and Mensink further teaches the operations further comprise: receiving a user input relating to the object (Mensink, ¶ [0042], teaches structured models are able to transfer the user input for one image label to more accurate predictions on other image labels); and providing at least one candidate text relating to the user input based, at least in part, on the reference dataset (Mensink, ¶ [0118], teaches the user interaction, in the case of the interactive mode, also takes place at the attribute level. The system 10 asks for user input on the attribute level labels to improve the class predictions, rather than to improve the attribute prediction).  

Regarding claim 17, Mensink teaches a non-transitory computer-readable storage medium having stored therein instructions executable by a computing device (Mensink, ¶ [0069], teaches the computer program product may comprise a non-transitory computer-readable recording medium on which a control program is recorded, such as a disk, hard drive, or the like) to cause the computing device to perform operations comprising: obtaining an input image containing an object (At least Mensink, FIG. 4, an interactive image); obtaining information data of one or more images containing the object (Mensink, ¶ [0047], teaches the interface shows the image to be labeled and may also display the set of labels predicted by the classifier, optionally updated to reflect the user's responses to a set of queries. The user , the one or more images being searched from an image database based on the input image (Mensink, ¶ [0050-0051], teaches with reference now to FIG. 2, a method for image label prediction is illustrated. The method begins at S100. At S102, a set 12 of manually-labeled training images is provided, each image having at least one manually-assigned label from a finite set of labels. In the case where the labels are attribute labels, a mapping between each class label of a set of class labels and a respective configuration of attribute labels is also input); and generating a reference dataset for the object based, at least in part, on the information data, wherein the reference dataset includes at least some of the information data (Mensink, ¶ [0063-0064], teaches the label predictions are thus based on the feature-based predictions of the classifier, modified by the user's assigned values, if any and/or any preassigned label values, which are propagated through the structured model to other labels via the predictive correlations. At S128, the image is labeled, e.g., with one or more of the most probable labels computed at S126, with predictions over all labels. In the case of attribute labels, the image is labeled with a class which is based on the combination of predicted values for the attribute labels. In the case of attribute labeling, the predicted class can be a class which is unseen in the training set).  

Regarding claim 18, Mensink teaches the claimed invention substantially as claimed, and Mensink further teaches the generating of the reference dataset includes constructing at least one tree data structure for the at least some of the information data (Mensink, ¶ [0075], teaches one or more structured models are generated, based on the labels 14 and on either the image features or the classifier output. This includes computing a graph structure based on the maximum spanning tree over a fully connected graph over the label variables with edge weights given by the mutual information between the label variables. The graph contains node potentials, which are a weighted sum of the image features or image classifier scores, and edge potentials of the tree-structured conditional model, which are scalar values. The parameters are then computed by log-likelihood maximization. At S108, one or more structured models are generated, based on the labels and the classifier output. This includes computing the maximum spanning tree over a fully connected graph over the label variables with edge weights given by the mutual information between the label variables).  

Regarding claim 19, Mensink teaches the claimed invention substantially as claimed, and Mensink further teaches the reference dataset includes at least one title data for suggesting a title of the object (Mensink, ¶ [0103], teaches the clustering aims to associate labels in a group, based on the co-occurrence of their states in the training set) and at least one detailed description data for suggesting a detailed description of the object (Mensink, ¶ [0042], teaches through inference in the graphical model, the system fuses the information from the image content and the user responses, and is able to identify labels that are highly informative, once provided with some information by the user. Mensink, ¶ [0152], teaches any informative question will at least rule out one of the possible classes, and thus at most C−1 attributes need to be .  

Regarding claim 20, Mensink teaches the claimed invention substantially as claimed, and Mensink further teaches the operations further comprise: providing a suggested text relating to the object based, at least in part, on the reference dataset (Mensink, ¶ [0047], teaches the interface shows the image to be labeled and may also display the set of labels predicted by the classifier, optionally updated to reflect the user's responses to a set of queries. The user clicks on a selection or otherwise indicates his response to each of the queries that are presented in turn, thereby assigning values to a subset (fewer than all) of the labels).  

Regarding claim 21, Mensink teaches the claimed invention substantially as claimed, and Mensink further teaches the operations further comprise: receiving a user input relating to the object (Mensink, ¶ [0042], teaches structured models are able to transfer the user input for one image label to more accurate predictions on other image labels); and providing at least one candidate text relating to the user input based, at least in part, on the reference dataset (Mensink, ¶ [0118], teaches the user interaction, in the case of the interactive mode, also takes place at the attribute level. The system 10 asks for user input on the attribute level labels to improve the class predictions, rather than to improve the attribute prediction).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 20180012110 (Souche et al) discloses the training sets may include supervised training sets that include labeled data objects, which are used to train the CNNs (convolutional neural networks) to generate the classifiers, such as the image extractor CNN and the image attribute CNN. 
US PGPub 20090164946 (Liddington) discloses at least one of the media items being associated with a plurality of tag values, each tag value having a level. The method constructs a hierarchical tree structure of tag values according to the levels of the tag values, such that any tag value on any branch of the tree structure from a first tag value is associated with a media item with which said first tag value is associated. At least a first portion of the constructed tree structure is displayed in a graphical user interface. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        7/31/2021